Citation Nr: 0420646	
Decision Date: 07/29/04    Archive Date: 08/05/04	

DOCKET NO.  02-11 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for memory loss, 
claimed as the result of an undiagnosed illness.

3.  Entitlement to service connection for a sleep/fatigue 
disorder, claimed as the result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991, with service in Southwest Asia from September 
to November 1990, and from January to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Based on a review of the veteran's claims folder, it would 
appear that he has failed to perfect his appeal as to the 
issues of service connection for post-traumatic stress 
disorder, and a skin rash, claimed as the result of an 
undiagnosed illness.  Accordingly, the sole issues remaining 
for appellate review are those listed on the title page of 
this decision.

For reasons which will become apparent, the issues of service 
connection for memory loss and a sleep/fatigue disorder, 
claimed as the result of an undiagnosed illness, are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.

FINDINGS OF FACT

A chronic hearing loss is now shown to have been present in 
service or for many years thereafter, nor is it the result of 
any incident or incidents of the veteran's period of active 
military service.


CONCLUSION OF LAW

Chronic defective hearing was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
The Act and implementing regulations essentially provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim and also includes new 
notification provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In the case at hand, the RO provided notice to the veteran 
(in correspondence of April 2001) regarding the duty to 
notify him of the evidence he must provide, and of the 
evidence which the VA would obtain on his behalf.  Additional 
correspondence (in February 2004) provided the veteran with 
the opportunity to submit evidence, and provided notice of 
who was responsible for securing the evidence.  The veteran 
was also provided a Statement of the Case, dated in August 
2002, apprising him of various VA actions in this case.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA treatment records and examination 
reports.  Under the facts of this case, "the record has been 
fully developed" with respect to the issue of service 
connection for defective hearing, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claim."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  Thus, adjudication of this claim 
poses no risk of prejudice to the veteran.

Factual Background

During the course of VA outpatient treatment in July 1999, 
the veteran complained of right ear pain of approximately 1 
to 2 years' duration.  Reportedly, the veteran had been 
swimming.  When further questioned, the veteran gave a 
history of ear surgery.  Physical examination of the 
veteran's right ear showed the external auditory canal to be 
red, with greenish "mucousy" material covering most of the 
tympanic membrane.  Also noted was the presence of pain on 
tragal traction.  The clinical impression was otitis externa.

Correspondence from the National Personnel Records Center 
dated in June 2000 was to the effect that the veteran's 
medical records were "not a matter of record."

In an Administrative Decision of August 2000, it was noted 
that all requests and telephonic contacts had failed to 
produce the veteran's service medical records.  Additionally 
noted was that further efforts to obtain those records would 
be futile.  Based on the facts shown, it was concluded that 
the veteran's service medical records were unavailable.

In correspondence from the veteran's mother-in-law, it was 
noted that the veteran could not hear, and that he repeatedly 
asked for clarification of statements during conversations.

Correspondence from the veteran's mother dated in late August 
2000 was to the effect that, over the course of the past few 
years, she had noticed that certain tones and/or sounds were 
a "problem" for the veteran.  Also noted was that, at the 
time the veteran enlisted in service, he was accepted 
"without any restrictions."

During the course of VA outpatient treatment in August 2000, 
the veteran complained of, among other things, hearing loss.  
On physical examination, the veteran's external auditory 
canals were clear, and his auricles normal.  Further 
examination revealed both tympanic membranes to be intact, 
without evidence of inflammation or scarring.

A VA audiometric examination in January 2001 revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:

HERTZ
250
500
1000
2000
3000
4000
8000
RIGHT
30
35
40
20
30
30
25
LEFT
15
20
20
15
20
15
30

Speech discrimination ability in the veteran's right ear was 
100 percent, with 98 percent discrimination ability in the 
left ear.  The pertinent diagnosis was mild conductive 
hearing loss in the right ear, and hearing within normal 
limits in the left ear.

On VA otologic examination conducted in March 2001, both of 
the veteran's auricles were normal.  The external auditory 
canals were clear, with no evidence of any lesions or masses.  
Both tympanic membranes were clear, but somewhat dull, and 
there was no evidence of fluid or perforations.  Noted at the 
time of examination was that there was some question of an 
old tympanic membrane perforation on the right.  Also noted 
was that the Weber test lateralized to the veteran's right 
ear.  The pertinent diagnosis was right-sided conductive 
hearing loss, with a normal left ear, and a questionable old 
tympanic membrane perforation on the right.

At the time of VA outpatient treatment in April 2001, it was 
noted that the veteran was being seen for a hearing 
evaluation based on complaints of hearing loss of several 
years' duration.  When questioned, the veteran denied 
problems with vertigo, though he gave a positive history of 
noise exposure.  Reportedly, a complete audiologic evaluation 
conducted in January 2001 had been consistent with a mild 
conductive hearing loss on the right and normal hearing on 
the left, as well as excellent word discrimination 
bilaterally.  A current hearing recheck showed no change in 
thresholds since the time of the previous audiometric 
examination.

VA outpatient treatment records covering the period from 
April 2002 to March 2003 show treatment during that time for 
various ear-related problems.  In early April 2002, the 
veteran was referred to the audiology clinic with a history 
of conductive hearing loss.  When questioned, the veteran 
denied any drainage from his ears, though he did complain of 
certain sinus-related problems.  Reportedly, the veteran had 
been exposed to "chronic noise" during the Gulf War.  On 
physical examination, the veteran's left tympanic membrane 
was severely retracted, with erosion of the scutum, but no 
debris.  There was debris in the right external auditory 
canal consistent with cholesteatoma, as well as severe 
erosion of the scutum.  The Weber test lateralized to the 
right.  The clinic impression was right cholesteatoma.

In an entry of March 2003, it was noted that the veteran was 
being seen for follow-up of a right tympanomastoidectomy.  
Physical examination revealed that the packing inserted 
during surgery had slowly dissolved, and that the tympanic 
membrane was intact, with no evidence of perforation.

Analysis

The veteran in this case seeks service connection for 
bilateral defective hearing.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to the a degree of 10 percent within date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC test are less 
than 94 percent.  38 C.F.R. § 3.385 (2003).

In the present case, notwithstanding the RO's best efforts, 
service medical records have proven to be unavailable.  The 
earliest clinical indication of the presence of defective 
hearing is revealed by a VA audiometric examination dated in 
January 2001, more than nine years following the veteran's 
discharge from service, at which time there was noted a mild 
conductive hearing loss in the right ear.  While in April 
2002, it was noted that the veteran had been exposed to 
"chronic noise" during the Persian Gulf War, there is no 
indication that such "exposure" resulted in the development 
of a chronic (sensorineural) hearing loss.  Rather, pertinent 
evidence of record is to the effect that the veteran's right 
ear hearing loss was the result of a cholesteatoma, for which 
he later underwent surgery.  Under the circumstances, the 
Board is unable to reasonably associate the veteran's hearing 
loss, first persuasively documented many years following 
service discharge, with any incident or incidents of his 
period of active military service.  Accordingly, service 
connection for defective hearing must be denied.


ORDER

Service connection for bilateral defective hearing is denied.


REMAND

In addition to the aforementioned, the veteran in this case 
seeks service connection for memory loss and a sleep/fatigue 
disorder, claimed as the result of an undiagnosed illness.  
In that regard, at the time of a VA general medical 
examination in September 2000, it was noted that, as far as 
could be determined, the veteran had not yet undergone any 
sleep studies.  While during the course of a VA neuro-sleep 
disorder consultation in February 2001, it was noted that the 
veteran was to be scheduled for an overnight sleep study, as 
well as a daytime sleep latency test, reports of such testing 
are not at this time a part of the veteran's claims folder.  
Accordingly, further development will be undertaken prior to 
a final adjudication of the veteran's current claims.

The Board further notes that effective June 10, 2003, new 
regulations governing the award of compensation benefits for 
certain chronic disabilities incurred by veterans of the 
Persian Gulf War were implemented.  Obviously, as of the time 
of the issuance of a Statement of the Case in August 2002, 
neither the veteran or his representative had yet been 
furnished with those regulations.  Nor has the veteran been 
afforded the opportunity to have his claims adjudicated under 
those newly revised regulations.  Such action is necessary in 
order to satisfy the requirements of due process of law.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.159) have been 
completed.

2.  The RO should contact the veteran and 
request the names, addresses and 
approximate date of treatment for any 
health care providers, VA or non-VA, 
including any inpatient or outpatient 
treatment records, including the 
aforementioned reports of an overnight 
sleep study and daytime sleep latency 
test, and specifically including any and 
all records subsequent to March 2003, the 
date of the most recent evidence of 
record, should be obtained and 
incorporated in the claims folder.  After 
the veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a written notation to that effect 
should be placed in the file.  The veteran 
and his representative are to be notified 
of unsuccessful efforts in this regard, 
and given the opportunity to provide any 
missing records themselves.  

3.  Should the aforementioned reports 
prove unavailable, the veteran should be 
afforded an additional VA overnight sleep 
study and daytime sleep latency test in 
order to more accurately determine the 
exact nature and etiology of his claimed 
sleep/fatigue disorder.  All pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner(s) prior to completion of 
the examination(s).  Moreover, a notation 
to the effect that this record review 
took place should be included in the 
examination report(s).

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The veteran and his representative 
should then be furnished with a copy of 
the revised regulations governing the 
award of compensation benefits for 
certain "qualifying chronic disabilities" 
which became effective June 10, 2003.  
Those revised regulations should 
specifically include a copy of all 
changes to 38 C.F.R. § 3.317 which became 
effective on that date.

6.  The RO should then review the 
veteran's claims for service connection 
for memory loss and a sleep/fatigue 
disorder, claimed as the result of an 
undiagnosed illness.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
Statement of the Case in August 2002.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



